Citation Nr: 0719148	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and M.J.




INTRODUCTION

The veteran had active service from October 1945 to October 
1951 and from January 1952 to June 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision which denied the claims.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The issue regarding service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In a statement received by the Board in March 2007, prior to 
the promulgation of a decision in the appeal by the Board, 
the veteran requested that his appeal on the issue of 
entitlement to service connection for a left knee condition 
be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn his appeal on the issue of entitlement to 
service connection for a left knee condition and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on this issue and it 
is dismissed.


ORDER

The appeal for entitlement to service connection for a left 
knee disorder is dismissed.


REMAND

The Board finds that additional development on the claim for 
service connection for tinnitus is required.

In this regard, the Board notes that the February 2004 VA 
examiner opined that while the veteran's hearing loss was as 
likely as not related to noise exposure in service, his 
tinnitus was not as it arose only two to three years 
previously.  It was noted that the claims file was not 
available for review.  In this regard, the Board notes a 2002 
VA treatment report which revealed the veteran providing a 
history of longstanding tinnitus of at least 15 years' 
duration.  Additionally, the examiner was not asked to, nor 
did he, provide an opinion as to whether the tinnitus was as 
likely as not related to the veteran's sensorineural hearing 
loss.  Thus, the Board finds that an additional opinion is 
required following claims file review.

Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Thus, the Board finds that the examination report should be 
returned to permit claims file review and to provide an 
opinion as to the etiology of tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for tinnitus 
since February 2004.  After securing the 
necessary release, the RO should obtain 
these records.  Relevant VA treatment 
records since that date should also be 
obtained.

2.  The claims file should be provided to 
the VA audiology examiner who conducted 
the February 2004 VA examination, if 
available, for review.  After review of 
the file, the examiner should provide an 
opinion as to whether it is as likely as 
not that the veteran's tinnitus is 
related to service or his service-
connected hearing loss. If that examiner 
is no longer available, the claims file 
should be provided to an examiner with 
appropriate expertise to provide the 
requisite opinion.  If it is determined 
that the requested opinion cannot be 
provided without examination of the 
veteran, such should be scheduled.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


